Conviction for possessing a still and equipment for the manufacture of intoxicating liquor, punishment one year in the penitentiary.
The facts seem to sufficiently support the jury's conclusion of guilt. Just across a turn-row and adjacent to the farm which appellant was cultivating officers discovered a still, mash, and signs of use, and the road leading from appellant's home down to the immediate vicinity of the still gave evidence of travel. They watched the still and saw appellant and his son come to same and begin to remove the tops from the barrels and discuss how much they should make, etc. The facts support the verdict and judgment.
Appellant's motion for new trial was overruled March 31, 1927, and he was given sixty days in which to file bills of exception. Said sixty days expired May 30, 1927. On May 31 the *Page 379 
trial judge entered an order granting further extension of time in which to file such bills of exception. The time originally granted having expired before the extension order was made, the trial court was without authority to make same. Mireles v. State, 98 Tex.Crim. Rep.. It is to be regretted that we can not consider the bills of exception.
No error appearing in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.